Citation Nr: 0902610	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-29 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for femoral phlebitis 
of the left lower extremity, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
prior to January 24, 2008, and as 70 percent disabling since 
January 24, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Roanoke, Virginia, which denied a rating in excess of 20 
percent for femoral phlebitis and a rating in excess of 30 
percent for PTSD.  

During the course of this appeal, and specifically by an 
April 2008 rating decision, the RO granted an increased 
evaluation of 70 percent for PTSD, effective from January 24, 
2008.

In his March 2006 Notice of Disagreement, the veteran related 
difficulty obtaining employment due to his service-connected 
disabilities, which the RO treated as a claim for a total 
disability rating based on individual unemployability.  Since 
this has not been adjudicated, it is referred to the RO for 
appropriate consideration.

The veteran presented testimony at a Central Office hearing 
chaired by the undersigned Veterans Law Judge in September 
2008.  A transcript of the hearing is associated with the 
claims folder.


FINDINGS OF FACT

1.  The objective medical evidence reflects edema of the left 
lower extremity, but no stasis pigmentation or eczema.

2.  Prior to January 24, 2008, the veteran's service-
connected PTSD was manifested by social isolation, 
hypervigilence, and sleep disturbance with nightmares; 
however, there is no indication of symptoms such as flattened 
affect; circumstantial circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-
term memory impaired judgment; and impaired abstract 
thinking.

3.  Since January 24, 2008, the veteran's service-connected 
PTSD is not productive of total occupational and social 
impairment.    


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected femoral phlebitis of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7121 (2008).

2.  The criteria for a rating in excess of 30 prior to 
January 24, 2008 for service-connected PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).

3.  The criteria for a rating in excess of 70 since January 
24, 2008 for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The U.S. 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental Statement of the Case (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Additionally, for an increased rating claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In the instant case, letters addressing the foregoing notice 
requirements were sent to the veteran in May 2005 and April 
2008.  In addition, following those letters, a SSOC was 
issued in June 2008, which provided the veteran with an 
additional 60 days to submit more evidence.  The veteran was 
informed of the law and regulations governing the assignment 
of disability ratings and effective dates in an April 2008 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Furthermore, the veteran has been accorded multiple pertinent 
VA examinations.

Accordingly, the Board concludes it may proceed to a decision 
in this case.  

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



III.  Increased Rating

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, as in all increased rating claims, consideration is 
given to staged ratings to reflect various levels of 
impairment as may be revealed by the record throughout the 
appeal period. 

A.  Femoral Phlebitis Of The Left Lower Extremity

Historically, by a May 2002 rating decision, the RO granted 
service connection for femoral phlebitis of the left lower 
extremity, and assigned a 20 percent rating, effective from 
September 21, 2000.  In March 2005, the veteran raised the 
issue of an increased rating for femoral phlebitis.  The RO 
denied the veteran's claim in a November 2005 rating 
decision.  The veteran's femoral phlebitis of the left lower 
extremity remains evaluated as 20 percent disabling.

The veteran's femoral phlebitis of the left lower extremity 
is rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7121 
(pertaining to post-phlebetic syndrome of any etiology).  
Under this diagnostic code, an evaluation of 20 percent is 
assigned for post-phlebetic syndrome manifested by persistent 
edema, incompletely relieved by elevation of an extremity, 
with or without beginning stasis pigmentation or eczema.  A 
40 percent disability rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is warranted 
when there is persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  

VA treatment records throughout the appeal period reflect 
chronic left leg pain, a history of deep vein thrombosis, and 
a diagnosis of left femoral popliteal chronic venous disease 
in January 2005.  The condition is treated with Coumadin and 
pain medication. 

In June 2005, the veteran underwent a pertinent VA 
examination.  It was noted that the veteran initially 
developed swelling and clotting in his left lower extremity 
as a result of a September 2000 surgery to remove a femoral 
bone spur secondary to a service-connected gun shot wound.  
The veteran reported intermittent claudication after walking 
20 yards on level ground at medium pace, as well as calf pain 
at rest.  He denied persistent coldness of extremities.  He 
stated that the condition had resulted in loss of work 
completely.  

Clinical examination revealed signs of skin disease on the 
left lower extremity, although no further details were 
provided.  There was ischemic limb pain at rest and 
"varicose vein - small vessels" in the leg.  There was no 
ulceration, exfoliation, crusting, tissue loss, induration, 
inflexibility, hypopigmentation, hyperpigmentation, abnormal 
texture, or limitation of motion.  Peripheral pulses were 
normal.  The diagnosis was deep venous thrombosis of the left 
leg.    

Most recently, the veteran underwent a VA examination in 
January 2008.  He reported mainly pain, occurring both at 
rest and after prolonged standing and walking.  He also 
reported sometimes experiencing edema, which is incompletely 
relieved by foot elevation or compression hosiery.  On 
examination, there was no ulceration, exfoliation, crusting, 
disfigurement, tissue loss, induration, inflexibility, hypo 
or hyperpigmentation, or abnormal texture.  Peripheral pulses 
were within normal limits.  The diagnosis was, in pertinent 
part, status post phlebitis.

Based on the foregoing medical evidence, the Board finds 
that, as a whole, the veteran's left lower extremity 
condition is more clinically characteristic of a 20 percent 
evaluation.  Specifically, the objective medical evidence 
does not indicate stasis pigmentation or eczema at any time 
during the appeal period.  Both the June 2005 and January 
examinations reflect no ulceration, exfoliation, crusting, 
tissue loss, induration, or hypo or hyperpigmentation.  

The Board notes that at the September 2008 hearing, the 
veteran described ulceration of his left foot.  However, this 
was not demonstrated at the January 2008 VA examination, or 
by VA treatment records as recently as May 2008.  
Additionally, while "skin disease" was noted at the June 
2005 VA examination, it was not identified as eczema, and no 
similar finding is reflected in VA treatment records or the 
January 2008 VA examination report.  The Board further notes 
that the evidence fails even to show persistent edema.  At 
the January 2008 VA examination, for example, the veteran 
reported edema only sometimes.  Thus, even with a recent 
appearance of an ulcer, the absence of persistent edema would 
preclude an award of an increased rating.  

In summary, the Board finds no basis in the record to award a 
disability rating in excess of 20 percent for the veteran's 
service-connected femoral phlebitis of the left lower 
extremity.  As the preponderance of the evidence is against a 
higher rating, the doctrine of the benefit of doubt is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for any time during the current 
appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
In the present case, the Board has considered the veteran's 
assertion that the Coumadin he takes for his left lower 
extremity condition causes him to bleed easily and therefore 
impairs his ability to work because employers won't hire him 
with the risk of profuse bleeding.  However, 38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  The veteran has not shown that his femoral 
phlebitis has resulted in unusual disability or impairment 
that rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the veteran's service-connected disability for 
any time during the current appeal.

B.  PTSD

Historically, by way of a February 1987 rating decision, the 
veteran was granted service connection for PTSD, and assigned 
a 100 percent rating from July 18, 1986 to September 30, 
1986, and a 10 percent rating from October 1, 1986.  In 
February 2001, the RO granted an increased rating of 30 
percent for the condition, effective from November 9, 2000.  
In November 2005, the RO denied a rating in excess of 30 
percent.  By an April 2008 rating action, the veteran was 
granted an increased rating of 70 percent for PTSD, effective 
from January 24, 2008.

According to the applicable rating criteria, a 30 percent 
evaluation is assigned with evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  
A 50 percent evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in though processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  A GAF score of 41 to 50 is 
reflective of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60 is reflective of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

1.  A Rating In Excess Of 30 Percent Prior To January 24, 
2008.

The veteran underwent a VA PTSD examination in August 2005.  
The claims file was reviewed in conjunction with the 
examination, and it was noted that since his June 1986 
diagnosis of PTSD, the veteran had declined further treatment 
for the condition.  He reported sleep disturbance with 
nightmares on a nightly basis, but stated that flashbacks and 
intrusive memories of Vietnam had lessened over the years.  
He reported continued hypervigilence.  He described feeling 
very emotionally detached and withdrawn, and that he, at 
times, tried to keep his distance in order to control his 
anger and emotions.  He reported having one close friend with 
whom he liked to ride motorcycles, and that he liked to read 
a lot and generally liked solitary activities.  The veteran 
stated that he had stopped working two years ago, which he 
attributed to the recurrent blood clots in his legs.

On examination, he was alert, with speech at a normal rate, 
and coherent.  Thought processes were goal-directed and well 
organized.  There was no suicidal or homicidal ideation, or 
psychotic features present.  Short and long-term memories 
were grossly intact.  Insight was fair.  It was noted that he 
was noticeably angry, irritable, and defensive at times, and 
that, from his history, somewhat impulsive and erratic.  The 
examiner concluded that the veteran had "mild to moderate 
occupational dysfunction and severe social dysfunction" 
secondary to his PTSD.  A GAF score of 55 to 60 was assigned.  

In view of the foregoing medical evidence, the Board finds 
that, prior to January 24, 2008, the symptoms associated with 
the veteran's service-connected PTSD most nearly approximate 
the criteria for a 30 percent evaluation.  The Board notes 
that VA treatment records are negative for complaints or 
treatment for PTSD, and as such, the August 2005 VA 
examination represents the only objective medical evidence of 
the veteran's PTSD status since 2000.  

While the August 2005 VA examination reflects symptoms such 
as social isolation, hypervigilence, and sleep disturbance 
(symptoms which the Board finds are sufficiently contemplated 
in a 30 percent rating), he failed to demonstrate, overall, 
the type of symptoms which would warrant a 50 percent 
evaluation, including flattened affect; circumstantial 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory impaired 
judgment; and impaired abstract thinking.  The Board notes 
that the lack of treatment for his service-connected PTSD 
further undermines the veteran's claim that the condition 
warrants an increased rating prior to January 24, 2008.  

Given the foregoing, the Board finds that prior to January 
24, 2008, the preponderance of the evidence is against the 
claim for increase; the benefit-of-the doubt doctrine is 
inapplicable and the claim for an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

2.  A Rating In Excess Of 70 Percent Since January 24, 2008.

The veteran underwent a VA PTSD examination in January 2008.  
At that time, he reported severe anger and irritability, and 
severe problems getting along with people.  He reported 
continued frequent nightmares and memories of Vietnam.  He 
stated that he likes art and classical music, and sometimes 
goes to museums, although he generally avoids other people.  
He related that while he had to stop working due to the blood 
clots in his legs, he thinks that he was also fired because 
of his anger and difficulty getting along with people.  

On examination, the veteran was alert and mildly agitated.  
Speech was at a normal rate and coherent.  Thought processes 
were goal-directed and adequately organized.  His affect was 
angry, and his mood was found to be somewhat intense and 
labile with significant anger and irritability.  He denied 
current suicidal or homicidal ideation, as well as auditory 
or visual hallucinations.  Insight was found to be quite 
limited, and judgment erratic.  Short and long-term memories 
were grossly intact.  

The examiner concluded that the veteran's PTSD had worsened 
since 2005, noting more intense anger and rage, social 
isolation, and difficulty getting along with people.  The 
examiner further determined that the veteran has severe to 
extreme social and occupational dysfunction secondary to his 
PTSD.  A GAF score of 45 to 50 was provided.

While the January 2008 VA examination reveals a severe level 
of social and occupational impairment due to his PTSD 
symptoms, the veteran has not demonstrated total occupational 
and social impairment necessary for the next higher rating of 
100 percent, absent symptoms such as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Consequently, the claim for a rating in excess 
of 70 percent since January 24, 2008 must be denied.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for any time during the current 
appeal.  There is no indication in the objective record that 
the veteran's disability picture is so exceptional or unusual 
as to render impractical the application of the regular 
schedular criteria.  His ratings contemplate his complaints.  
Furthermore, there is no evidence that he has required 
frequent periods of hospitalization for the treatment of his 
PTSD.  Therefore, the Board finds no basis to refer this 
issue for consideration of an extraschedular rating.

ORDER

A rating in excess of 20 percent for femoral phlebitis of the 
left lower extremity is denied.

A rating in excess of 30 percent prior to January 24, 2008 
for PTSD is denied.

A rating in excess of 70 percent since January 24, 2008 for 
PTSD is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals   



 Department of Veterans Affairs


